Title: From John Adams to William Stephens Smith, 3 July 1813
From: Adams, John
To: Smith, William Stephens



Dear Sir,
Quincy July 3rd. 1813

Your letters give us information as well as entertainment. Your reception at head Quarters & at the war office, augur well for the public. It is impossible that your ideas, your conversation, can be wholly lost to either
Dearborne is really to be pitied. He is worn down and tormented by the disease that humbled the great spirit of Louis 14th; not to mention the misfortunes of the first year of war; or the fatigues of body or distractions of mind, that errors of Government, or Indiscipline of Militia Volunteers or regulars must have occasioned. General Hampton succeeds. You know better than I whether the change is propitious. One merit he certainly has. Jefferson & Madison owe the existence of their administrations entirely to him. And a bright Laurel, a splendid distinction it is. Posterity, I hope will know it.
The great Comedy of Errors has arisen from that immense Error of the first Concoction attempting Canada without the command of the Lakes. I expect soon to see the Southern & middle States as enthusiastic for a Navy on the Lakes, as I have been for 38 years, for such an arm on the ocean. If they are not I shall despair of their understandings or their sensibility. An hundred thousand Lives & two hundred millions of taxes can only be saved by a decided irresistable superiority on the Lakes.
The hopes from the negotiation at St Petersburg are of a character with those sanguine hopes held out by Lord Drummond in 1775. Perhaps you remember not the name. It is too deeply impressed on my memory, and heart ever to forget it. Mr Jefferson I warrant you remembers it well. Carlisle, Eden & Johnstone, may be more generally remembered. “Our Country is in a deplorable condition.” Nothing but patience and perseverance can preserve it from a temporary disgrace. Ruin, is out of the question Nothing short of divine power can ruin it; or the blindness & Fatuity of its Inhabitants. In this latter case it deserves to be ruined & will be ruined; & it will not be worth while for you or me to endeavour to save it.
The taxes must come; They ought never to have been repealed. I will not advise, or exhort, or instruct you: but I very seriously say, I would vote for every one of them.
My kind regards to the Vice President. I am happy to find you have conversed together; He can understand, & will hear you. It is difficult to collect your letters. What we shall do with them, I know not as yet.
Col Humphries has very suddenly & unexpectedly become a conspicuous character in war & politics. Your case and his shew, that old services are not wholly forgotten. I will now instruct you as my representative. Let him alone; or encourage him. You know not New England so well as I do. His appointment is no trifling event. Connecticut under him will defend itself; and bye and bye do more. Such an appointment, by his Excellency John Cotton Smith, in Connecticutt has meaning, & will have Consequences. Connecticutt will be alive. I am
John Adams